DETAILED ACTION
This Office Action is in response to RCE and Amendment filed on 6/22/2022.
Claims 1-20 are pending for examination. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/22/2022 has been entered.

Response to Arguments
Applicant’s arguments, see Page 8-10, filed “Applicant has amended claim 1 herein according to the proposed amendment. As amended, claim 1 requires "generating an image illustrating planned behavior of the AV" in which "the object in the image has a visual characteristic that indicates that the object is classified as an asserting object." Applicant has made similar amendments to independent claims 10 and 17.”, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Alalao (US20200338983A1) and Lindemann (NPL-Supporting Driver Situation Awareness for Autonomous Urban Driving with an Augmented-Reality Windshield Display).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 10-14, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuffner (US20190354103A1) in view of Zhang (US20200174472A1), Alalao (US20200338983A1), and Lindemann (NPL-Supporting Driver Situation Awareness for Autonomous Urban Driving with an Augmented-Reality Windshield Display).

	In regards to claim 1, Kuffner teaches a method for visualizing planned behavior of an autonomous vehicle (AV), the method comprising: 
	receiving data describing a planned pathway of the AV along a roadway (Kuffner: Para 51 “The modules 84 may include, for example, an autonomous driving module 90. The autonomous driving module 90 generates driving plans for maneuvering the vehicle 10 on roadways based on the information about the vehicle 10, including information detected by the sensor system 60 and its sensors, and executes the driving plans by operating the appropriate vehicle systems 30”); 
	receiving object data describing an object in an environment of the AV, the object associated with a predicted pathway crossing the planned pathway of the AV at a cross point (Kuffner: Fig. 5; Para 115 “With the oncoming vehicle 512, the bicycle 514 and the pedestrian 516 being objects in the environment surrounding the vehicle 10, as part of operation 404, the perception module 92 identifies one or more traffic maneuvers being performed by the these objects. Generally speaking, among other information about the environment surrounding the vehicle 10, the traffic maneuvers being performed by the objects are identified from their location and motion. The identification of the traffic maneuvers being performed by the objects is informed by information sourced from digital maps. This information includes the left-hand turn lane position 520 in which the vehicle 10 is located, the oncoming lane position 524 in which the oncoming vehicle 512 is located, and the crossing lane position 526, among other lane positions, as well as traffic rules including, among others, those dictated by the traffic light 506. Additionally, or alternatively, this information could be sourced from the vehicle 10. The identification of the traffic maneuvers being performed by the objects is further informed by the location and motion of other objects in the environment surrounding the vehicle 10, including other obstacles to them, such as the vehicle 10 itself. With the oncoming vehicle 512 maneuvering along the roadway 502 as shown in FIG. 5, a driving maneuver may, for instance, be its current straight ahead driving to traverse the intersection 504”; i.e. Fig. 5 shows oncoming vehicle crossing the planned pathway of the AV at a cross point); 
Yet Kuffner do not teach classifying the object as an asserting object based on a prediction that the object reaches the cross point before the AV; and
	generating an image illustrating planned behavior of the AV, the image comprising the planned pathway of the AV and the object in the environment of the AV, wherein the object in the image has a visual characteristic that indicates that the object is classified as an asserting object and that the object is predicted to reach the cross point before the AV.
	However, in the same field of endeavor, Zhang teaches classifying the object as an asserting object based on a prediction that the object reaches the cross point before the AV (Zhang: Fig. 7 Element 712; Para 3 “Making decisions regarding surrounding objects is one of the key components in the autonomous driving technology. One type of decision to make is the yield/overtake decision with respect to a moving object in the autonomous driving vehicle (ADV)'s surrounding environment whose path intersects the ADV's planned path. The yield/overtake decision is defined based on the intersect time at the crossing point between the object's and the ADV's paths. If the object reaches the crossing point before the ADV, the ADV has “yielded” to the object. On the other hand, if the ADV reaches the crossing point before the object, the ADV has “overtaken” the object”; Para 43 “For each of the objects, prediction module 303 predicts what the object will behave under the circumstances. The prediction is performed based on the perception data perceiving the driving environment at the point in time in view of a set of map/rout information 311 and traffic rules 312”; Para 71 “The time instants when the subject vehicle 702 reaches crossing points 710, 720 are compared with time instants when the moving objects 712, 722 reach the respective crossing points. If a moving object reaches the crossing point before the subject vehicle, the associated decision is labeled “yield.” If the subject vehicle reaches the crossing point before a moving object, the associated decision is labeled “overtake.” If the path of the subject vehicle and the path of a moving object do not intersect, the associated decision is labeled “unknown””; i.e. determining moving object reaches the crossing point before the subject vehicle would encompasses  classifying the object as an asserting object); and 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the method of Kuffner with the feature of classifying the object as an asserting object based on a prediction that the object reaches the cross point before the AV disclosed by Zhang. One would be motivated to do so for the benefit of “perception and planning system 110 can plan an optimal route and drive vehicle 101, for example, via control system 111, according to the planned route to reach the specified destination safely and efficiently” (Zhang Para 34).
	Yet the combination of Kuffner and Zhang do not teach generating an image illustrating planned behavior of the AV, the image comprising the planned pathway of the AV and the object in the environment of the AV, wherein the object in the image has a visual characteristic that indicates that the object is classified as an asserting object and that the object is predicted to reach the cross point before the AV.
However, in the same field of endeavor, Alalao teaches generating an image illustrating planned behavior of the AV(Alalao: Fig. 16-20), the image comprising the planned pathway of the AV (Alalao: Fig. 16 element 1816) and the object in the environment of the AV(Alalao: Fig. 16 element 1820 & 1804).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the method of Kuffner and Zhang with the feature of generating an image illustrating planned behavior of the AV, the image comprising the planned pathway of the AV and the object in the environment of the AV disclosed by Alalao. One would be motivated to do so for the benefit of “The embodiments links the autonomous functionality of the AVs with visual, audible, and haptic communication with passengers to increase a level of trust.” (Alalao Para 290).
Yet the combination of Kuffner, Zhang,  Alalao do not teach wherein the object in the image has a visual characteristic that indicates that the object is classified as an asserting object and that the object is predicted to reach the cross point before the AV.
However, in the same field of endeavor, Lindemann teaches wherein the object in the image has a visual characteristic that indicates that the object is classified as an asserting object and that the object is predicted to reach the cross point before the AV (Lindemann: Page 360 Table 1 Element “Moving object markers”; i.e. the red cube would indicate that the object is asserting object).

    PNG
    media_image1.png
    192
    580
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the method of Kuffner, Zhang,  Alalao with the feature of wherein the object in the image has a visual characteristic that indicates that the object is classified as an asserting object and that the object is predicted to reach the cross point before the AV disclosed by Lindemann. One would be motivated to do so for the benefit of “support driver situation awareness (SA) … improvement of driver SA with the WSD interface” (Lindemann Abstract).

In regards to claim 2, the combination of Kuffner, Zhang,  Alalao, and Lindemann teaches the method of claim 1, and Kuffner further teaches wherein object in the image has a first visual characteristic (Kuffner: Fig. 5 element 512 & 530a-b; Para 130 “With the oncoming vehicle 512 being initially identified as located in the oncoming lane position 524, and classified as a vehicle, as shown with reference to the output 530 a, an alert of the predicted future maneuvering of the oncoming vehicle 512 along the roadway 502 may include notifications that straight ahead driving to traverse the intersection 504 is a predicted driving maneuver selected from among those performed by the like population of reference vehicles, and that the predominating speed of the like population of reference vehicles along roadways associated with its performance of straight ahead driving to traverse intersections is thirty-five miles per hour”), and the image further comprises a second object classified as a yielding object, and the second object has a second visual characteristic different from the first visual characteristic (Kuffner: Fig. 5 element 514, 516, 530d, 530e; Para 115 “With the oncoming vehicle 512, the bicycle 514 and the pedestrian 516 being objects in the environment surrounding the vehicle 10, as part of operation 404, the perception module 92 identifies one or more traffic maneuvers being performed by the these objects”; Para 115 “With the oncoming vehicle 512 maneuvering along the roadway 502 as shown in FIG. 5, a driving maneuver may, for instance, be its current straight ahead driving to traverse the intersection 504. For the bicycle 514 off the roadway 502, a biking maneuver may, for instance, be its current stationary yielding to traffic in the intersection 504. Similarly, for the pedestrian 516 off the roadway 502, a walking maneuver may, for instance, be its current stationary yielding to traffic in the intersection 504”; Para 132 “As shown with reference to the output 530 e and the output 530 f, alerts of the predicted future maneuvering of the bicycle 514 and the pedestrian 516 along the roadway 502 may include notifications of their current stationary yielding to traffic in the intersection 504. In these cases, the biking path of the bicycle 514 along the roadway 502, and the walking path of the pedestrian 516 along the roadway 502, are inapplicable”; i.e. the different messages displayed would encompass different visual characteristic).

In regards to claim 3, the combination of Kuffner, Zhang,  Alalao, and Lindemann teaches the method of claim 2, and Lindemann further teaches the first visual characteristic is a first color, and the second visual characteristic is a second color (Lindemann: Page 360 Table 1 Element “Moving object markers”; i.e. the red and green color).

	In regards to claim 4, the combination of Kuffner, Zhang,  Alalao, and Lindemann teaches the method of claim 1, and Kuffner further teaches the object data comprises predicted timing data along the predicted pathway, the planned pathway comprises planned timing data along the planned pathway (Kuffner: Para 57 “The driving plans may account for any objects in the environment surrounding the vehicle 10, as well as their properties, for example. Particularly in the case of obstacles on or around roadways, the driving plans may account for their predicted future maneuvering along the roadways. Accordingly, as part of its generation of driving plans, the planning/decision making module 94 may predict the future maneuvering of obstacles along roadways. The predicted future maneuvering of an obstacle along a roadway may be based on its presence, location and motion, as identified by the perception module 92, as well as how the perception module 92 classifies the obstacle and tracks it over time”), while Zhang further teaches classifying the object comprises determining, based on the predicted timing data and the planned timing data, that the object is predicted to reach the cross point before the AV (Zhang: Para 3 “Making decisions regarding surrounding objects is one of the key components in the autonomous driving technology. One type of decision to make is the yield/overtake decision with respect to a moving object in the autonomous driving vehicle (ADV)'s surrounding environment whose path intersects the ADV's planned path. The yield/overtake decision is defined based on the intersect time at the crossing point between the object's and the ADV's paths. If the object reaches the crossing point before the ADV, the ADV has “yielded” to the object. On the other hand, if the ADV reaches the crossing point before the object, the ADV has “overtaken” the object”; Para 43 “For each of the objects, prediction module 303 predicts what the object will behave under the circumstances. The prediction is performed based on the perception data perceiving the driving environment at the point in time in view of a set of map/rout information 311 and traffic rules 312”; Para 71 “The time instants when the subject vehicle 702 reaches crossing points 710, 720 are compared with time instants when the moving objects 712, 722 reach the respective crossing points. If a moving object reaches the crossing point before the subject vehicle, the associated decision is labeled “yield.” If the subject vehicle reaches the crossing point before a moving object, the associated decision is labeled “overtake.” If the path of the subject vehicle and the path of a moving object do not intersect, the associated decision is labeled “unknown.”).

	In regards to claim 5, the combination of Kuffner, Zhang,  Alalao, and Lindemann teaches the method of claim 1, and Kuffner further teaches identifying a rule for regulating flow of traffic that governs the predicted pathway and the planned pathway (Kuffner: Para 89 “The driving plans themselves, as well as underlying predictions of the future maneuvering of obstacles along roadways, may also account for different lane positions and traffic rules, such as speed limits, priorities at intersections and roundabouts, stop line positions and the like. The autonomous driving module 90 may itself include digital maps reflecting these lane positions and traffic rules as part of an overall 3D road network, for instance, or the planning/decision making module 94 may connect to the navigation system 44 or to remote sources for digital maps”); and predicting …by applying the identified rule to the predicted pathway and the planned pathway (Kuffner: Para 141 “The driving plan is also generated based on the information about the environment surrounding the vehicle 10. The driving plan accounts for different lane positions and traffic rules and, accordingly, may describe a lane offset, for instance, that matches the predominating lane offset associated with the performance of the driving maneuver by the like population of reference vehicles. The driving plan also accounts for any objects in the environment surrounding the vehicle 10, as well as their properties. In the case of obstacles on the roadway, the driving plan may accordingly describe a proximity to obstacles on the roadway and an approach to obstacles on the roadway, for instance, that match the predominating proximity to obstacles on roadways and the predominating approach to obstacles on roadways, as the case may be, associated with the performance of the driving maneuver by the like population of reference vehicles”; Para 149 “The lane markings further mark a crossing lane position 826 for crossing traffic, into which the vehicle 10 must enter as part of its performance of the left-hand turn through the intersection 804. Both the bicycle 814 and the pedestrian 816 are located off the roadway 802 (e.g., on a sidewalk) across the intersection 804 from the vehicle 10. The bicycle 814 is around the section of the roadway 802 for traffic moving in the opposite direction as the vehicle 10, while pedestrian 816 is around the section of the roadway 802 for traffic moving in the same direction as the vehicle 10. Among identifiable traffic rules, the traffic light 806 dictates that, although the vehicle 10 may left-hand turn through the intersection 804, oncoming traffic, including the oncoming vehicle 812 and the bicycle 514, has priority”) while Zhang further teaches predicting whether the object reaches the cross point before the AV or after the AV(Zhang: Para “Making decisions regarding surrounding objects is one of the key components in the autonomous driving technology. One type of decision to make is the yield/overtake decision with respect to a moving object in the autonomous driving vehicle (ADV)'s surrounding environment whose path intersects the ADV's planned path. The yield/overtake decision is defined based on the intersect time at the crossing point between the object's and the ADV's paths. If the object reaches the crossing point before the ADV, the ADV has “yielded” to the object. On the other hand, if the ADV reaches the crossing point before the object, the ADV has “overtaken” the object”; Para 43 “For each of the objects, prediction module 303 predicts what the object will behave under the circumstances. The prediction is performed based on the perception data perceiving the driving environment at the point in time in view of a set of map/rout information 311 and traffic rules 312. For example, if the object is a vehicle at an opposing direction and the current driving environment includes an intersection, prediction module 303 will predict whether the vehicle will likely move straight forward or make a turn. If the perception data indicates that the intersection has no traffic light, prediction module 303 may predict that the vehicle may have to fully stop prior to enter the intersection. If the perception data indicates that the vehicle is currently at a left-turn only lane or a right-turn only lane, prediction module 303 may predict that the vehicle will more likely make a left turn or right turn respectively”)

	In regards to claim 6, the combination of Kuffner, Zhang,  Alalao, and Lindemann teaches the method of claim 1, and Kuffner further teaches receiving updated object data comprising an updated predicted pathway of the object(Kuffner: Para 74 “Identifying the traffic behaviors of the reference objects. As a prerequisite to generating traffic behavior models, the information about the reference objects is gathered by the perception modules 92, 292 in operation 302. In operations 304 and 306, this information is evaluated by the perception modules 92, 292 to identify the traffic behaviors of the reference objects. These parts of the process 300 repeat, so that the traffic behavior models are continuously updated with new information about the reference objects”); 
	based on the updated object data, revising the classification of the object a yielding object (Kuffner: Para 130 “an alert of the predicted future maneuvering of the bicycle 514 along the roadway 502 may include notifications that straight ahead biking to traverse the intersection 504 is a predicted biking maneuver selected from among those performed by the like population of reference bicycles, and that the predominating speed of the like population of reference bicycles along roadways associated with its performance of straight ahead biking to traverse intersections is ten miles per hour”; Para 132 “alerts of the predicted future maneuvering of the bicycle 514 and the pedestrian 516 along the roadway 502 may include notifications of their current stationary yielding to traffic in the intersection 504”); and 
	updating the visual characteristic of the object in the image to reflect the revised classification of the object (Kuffner: Fig. 5 element 530c & 530d; i.e. the updated notification of the bicycle would encompass the revised classification of the object; Para 74 “Identifying the traffic behaviors of the reference objects. As a prerequisite to generating traffic behavior models, the information about the reference objects is gathered by the perception modules 92, 292 in operation 302. In operations 304 and 306, this information is evaluated by the perception modules 92, 292 to identify the traffic behaviors of the reference objects. These parts of the process 300 repeat, so that the traffic behavior models are continuously updated with new information about the reference objects”).

As per claim 10, it recites A non-transitory computer-readable medium storing instructions for visualizing planned behavior of an autonomous vehicle (AV) having limitations similar to those of claim 1 and therefore is rejected on the same basis. Kuffner further teaches a non-transitory computer-readable medium storing instructions for visualizing planned behavior of an autonomous vehicle (AV) (Kurffner: Para 49 “The memory 82 is a non-transitory computer readable medium. The memory 82 may include volatile or non-volatile memory, or both. Examples of suitable memory 82 includes RAM (Random Access Memory), flash memory, ROM (Read Only Memory), PROM (Programmable Read-Only Memory), EPROM (Erasable Programmable Read-Only Memory), EEPROM (Electrically Erasable Programmable Read-Only Memory), registers, magnetic disks, optical disks, hard drives or any other suitable storage medium, or any combination of these. The memory 82 includes stored instructions in program code. Such instructions can be executed by the processors 80 or the modules 84. The memory 82 may be part of the processors 80 or the modules 84, or may be communicatively connected the processors 80 or the modules 84.”)

	As per claim 11, it recites non-transitory computer-readable medium having limitations similar to those of claim 2 and therefore is rejected on the same basis.

As per claim 12, it recites non-transitory computer-readable medium having limitations similar to those of claim 3 and therefore is rejected on the same basis.

	As per claim 13, it recites non-transitory computer-readable medium having limitations similar to those of claim 4 and therefore is rejected on the same basis.

	As per claim 14, it recites non-transitory computer-readable medium having limitations similar to those of claim 5 and therefore is rejected on the same basis.

As per claim 17, it recites A system for visualizing planned behavior of an autonomous vehicle (AV) having limitations similar to those of claim 1 and therefore is rejected on the same basis. Kuffner further teaches a path planning system (Kurffner: Para 3 “the autonomous operation system generates a driving plan for maneuvering the vehicle on a roadway based on detected information about the environment surrounding the vehicle”), object prediction engine (Kurffner: Para 120 “the planning/decision making module 94 predicts the future maneuvering of the oncoming vehicle 512, the bicycle 514 and the pedestrian 516 along the roadway 502”), and  user interface engine (Kurffner: Para 128 “the alerts of the predicted future maneuvering of the oncoming vehicle 512, the bicycle 514 and the pedestrian 516 along the roadway 502 are issued to the user as outputs 530 at the surface of the windshield 58. Accordingly, the planning/decision making module 94 may generate signals representing these things as media transformable into visual outputs that may be projected onto the surface of the windshield 58 by the projector 56 of the audio/video system 46. Although these things are described with reference to the outputs 530 at the surface of the windshield 58, additionally, or alternatively, they could similarly be issued to the user as outputs 530 at the interfaces implemented by the other components of the audio/video system 46, such as its displays 54 and its speakers 52”)

	As per claim 18, it recites a system having limitations similar to those of claim 2 and therefore is rejected on the same basis.

Claim 7, 15, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuffner ( US20190354103A1) in view of Zhang (US20200174472A1), Alalao (US20200338983A1), and Lindemann (NPL-Supporting Driver Situation Awareness for Autonomous Urban Driving with an Augmented-Reality Windshield Display) further in view of Lee (US20210072892A1)

	In regards to claim 7, the combination of Kuffner, Zhang,  Alalao, and Lindemann teaches The method of claim 1, wherein the data describing the planned pathway of the AV comprises a plurality of velocities at a corresponding plurality of points along the planned pathway (Zhang: Para 46 “the planning and control data may instruct vehicle 300 to move 10 meters at a speed of 30 mile per hour (mph), then change to a right lane at the speed of 25 mph”)
	Yet the combination of Kuffner, Zhang,  Alalao, and Lindemann do not teach generating the image comprises generating a color-coded pathway in which a color at a point along the color-coded pathway indicates a velocity at the corresponding point along the color-coded pathway
However, in the same field of endeavor, Lee teaches generating the image comprises generating a color-coded pathway in which a color at a point along the color-coded pathway indicates a velocity at the corresponding point along the color-coded pathway (Lee: Para 148 “the controller 140 may identify the vector value of the instantaneous speed for each touch point, identify a color corresponding to the identified vector value, and control the display 112 to display the blowing path based on the identified color”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the method of Kuffner, Zhang,  Alalao, and Lindemann with the feature of generating the image comprises generating a color-coded pathway in which a color at a point along the color-coded pathway indicates a velocity at the corresponding point along the color-coded pathway disclosed by Lee. One would be motivated to do so for the benefit of “allows the user to visually identify the image” and understanding the information (Lee: Para 65)

As per claim 15, it recites a non-transitory computer-readable medium having limitations similar to those of claim 7 and therefore is rejected on the same basis.

As per claim 19, it recites a system having limitations similar to those of claim 7 and therefore is rejected on the same basis.

Claim 8-9, 16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuffner ( US20190354103A1) in view of Zhang (US20200174472A1), Alalao (US20200338983A1), and Lindemann (NPL-Supporting Driver Situation Awareness for Autonomous Urban Driving with an Augmented-Reality Windshield Display) further in view of Ova (US20160284215A1)

	In regards to claim 8, the combination of Kuffner, Zhang,  Alalao, and Lindemann teaches the method of claim 1,
	Yet the combination of Kuffner, Zhang,  Alalao, and Lindemann do not teach in response to the AV approaching an intersection having a traffic light, receiving traffic light status data describing a current state of the traffic light and a predicted remaining duration of the current state of the traffic light,
	wherein generating the image further comprises generating a traffic light status indicator, the traffic light status indicator comprising a light timer indicating the predicted remaining duration.
	However, in the same field of endeavor, Ova teaches in response to the AV approaching an intersection having a traffic light, receiving traffic light status data describing a current state of the traffic light and a predicted remaining duration of the current state of the traffic light (Ova: Para 49 “FIG. 9 shows an example of a traffic signal prediction display (930) in a vehicle dashboard. In FIG. 9, a vehicle dashboard is indicated generally at 900. Dashboard 900 may include an instrument panel 902, comprising various gauges or instruments 912, and typically a speedometer 920. A steering wheel 910 is shown (in part) for context. A traffic signal prediction display 930 in this example may comprise a time display 932 (“3 SECS”) and a signal display 934. For example, the signal display 934 may comprise three light indicators. They may be red, yellow and green, and they may be arranged like the signal lights in a typical intersection traffic control signal”; Para 50 “in FIG. 9, the time display 932 may indicate a number of seconds remaining until the traffic signal that the vehicle is approaching is expected to change state, say from yellow to red”), 
wherein generating the image further comprises generating a traffic light status indicator(Ova: Fig. 9 Element 934), the traffic light status indicator comprising a light timer indicating the predicted remaining duration(Ova: Fig. 9 Element 932).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the method of Kuffner, Zhang,  Alalao, and Lindemann with the feature of in response to the AV approaching an intersection having a traffic light, receiving traffic light status data describing a current state of the traffic light and a predicted remaining duration of the current state of the traffic light, wherein generating the image further comprises generating a traffic light status indicator, the traffic light status indicator comprising a light timer indicating the predicted remaining duration disclosed by Ova. One would be motivated to do so for the benefit of “create traffic signal predictions and deliver them to a vehicle/driver in a timely and useful manner” (Ova: Para 28)

In regards to claim 9, the combination of Kuffner, Zhang,  Alalao, Lindemann, and Ova teaches the method of claim 8, and Ova further teaches the traffic light status data comprises a predicted remaining duration of a yellow light, and the traffic light status indicator comprises a light timer indicating the predicted remaining duration of the yellow light(Ova: Para 49 “FIG. 9 shows an example of a traffic signal prediction display (930) in a vehicle dashboard. In FIG. 9, a vehicle dashboard is indicated generally at 900. Dashboard 900 may include an instrument panel 902, comprising various gauges or instruments 912, and typically a speedometer 920. A steering wheel 910 is shown (in part) for context. A traffic signal prediction display 930 in this example may comprise a time display 932 (“3 SECS”) and a signal display 934. For example, the signal display 934 may comprise three light indicators. They may be red, yellow and green, and they may be arranged like the signal lights in a typical intersection traffic control signal”; Para 50 “in FIG. 9, the time display 932 may indicate a number of seconds remaining until the traffic signal that the vehicle is approaching is expected to change state, say from yellow to red”).

As per claim 16, it recites a non-transitory computer-readable medium having limitations similar to those of claim 8 and therefore is rejected on the same basis.

As per claim 20, it recites a system having limitations similar to those of claim 8 and therefore is rejected on the same basis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455. The examiner can normally be reached Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Y./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668